UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 23, 2017 MBT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Michigan 000-30973 38-3516922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 102 East Front Street, Monroe, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 241-3431 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item . Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Retirement of Executive Officer. On January 23, 2017, Donald M. Lieto, Executive Vice President-Continuity and Integration of Acquisitions Director of MBT Financial Corp., announced his retirement, effective April 28, 2017. Mr. Lieto has served as an Executive Officer of the Company and its wholly owned commercial bank subsidiary, Monroe Bank and Trust, since 2003. A copy of the Press Release announcing Mr. Lieto’s retirement is furnished as Exhibit 99 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits. The following exhibits are furnished herewith: Exhibit Number Exhibit Description 99 Press Release dated January 27, 2017 announcing the retirement of Donald M. Lieto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto authorized. Dated:January 27, 2017 MBT FINANCIAL C ORP . /s/John L. Skibski John L. Skibski Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit Description 99 Press Release dated January 27, 2017 announcing the retirement of Donald M. Lieto.
